Title: Bidé de Chavagnes to John Adams: A Translation, 12 November 1779
From: Chavagnes, Bidé de
To: Adams, John


      
       My Dear Sir
       
        12 November 1779
       
      
      Mr. Allen’s assurance that I would have the honor and pleasure of seeing and dining with you at his house on Thursday was my major reason for declining Mr. Dana’s invitation to Cambridge of the same day. I flattered myself that I would be able to make suitable arrangements with you for your embarkation which will, with the winds, govern our departure.
      I also would have liked to share with you the following observation, which occurred to me and seemed of very great importance for the safety of your mission, yourselves, and the frigate. In a word, here is the situation. The season is advanced, subject to heavy squalls from one day to the next, and, moreover, we plan to pass south of St. Georges’ Bank in order to avoid the two large English frigates, which we are assured are cruising somewhat to the north of the said bank. The dangers seem obvious to me if, as is very possible, the smallest engagement or misfortune occurred within 50 to 100 leagues from here and the frigate, with inaccurate maps and persons unfamiliar with the approaches, put into one of your ports on the north or south sides of this bay or on the coast as far down as Rhode Island. In the course of tomorrow, which appears to us both to be necessary for the settlement of your affairs in Boston and which, from the delays we have experienced in dealing with minor problems, can only contribute to the well-being of the frigate, would it not be possible for you to procure a courageous citizen, a pilot for these coasts, who could come to France with you to serve, in your name, his country for which you sacrifice yourself so selflessly. I consider this matter of such great consequence that in order to have nothing to reproach myself for I cannot refrain from informing you of it at the earliest possible moment.
      If it is convenient for you I will definitely set sail on Sunday, precisely at noon, and tomorrow propose to have the honor of meeting you at your convenience, morning or evening and at the location of your choice, there to reiterate the sincere and respectful sentiments with which I have the honor to be, my dear sir, your humble and very obedient servant.
      
       Bidé de ChavagnesCaptain of the vessels of the King
      
      
       Unless I receive this evening, Friday, the things you had the kindness to procure for me so far, I will have nothing to return.
      
     